OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:April 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Liberty Street Horizon Fund Proxy Voting Record for the Period 7/1/12 - 6/30/13 The Link Real Estate Investment Trust Ticker Meeting Date Security ID 25-Jul-12 Y5281M111 CUSIP:Y5281M111 Proponent Votable Proposal Mgmt Rec Vote Instruction Note Financial Statements and Statutory Reports Management No Note the Appointment of Auditor of The Link REIT and Fixing Their Remuneration Management No Reelect Anthony Chow Wing Kin as Independent Non-Executive Director Management Yes For For Reelect William Chan Chak Cheung as Independent Non-Executive Director Management Yes For For Reelect David Charles Watt as Independent Non-Executive Director Management Yes For Against 3 Authorize Repurchase of Up to 10 Percent of Issued Units Management Yes For For 4 Approve Expansion of the Asset Class of The Link REIT's Investment Strategy Management Yes For For 5 Approve Expanded Asset Class Consequential Amendment Management Yes For For 6 Approve Charitable Amendments Management Yes For For 7 Amend Ancillary Trust Deed to Allow Manager to Establish Subsidiaries Management Yes For For 8 Approve Ancillary Trust Deed Amendments Relating to Special Purpose Vehicles of The Link REIT in the Trust Deed Management Yes For For Brown-Forman Corporation Ticker BF.A Meeting Date Security ID 26-Jul-12 CUSIP:115637100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Joan C. Lordi Amble Management Yes For For Elect Director Patrick Bousquet-Chavanne Management Yes For For Elect Director Geo. Garvin Brown IV Management Yes For Against Elect Director Martin S. Brown, Jr. Management Yes For Against Elect Director Bruce L. Byrnes Management Yes For For Elect Director John D. Cook Management Yes For For Elect Director Sandra A. Frazier Management Yes For Against Elect Director William E. Mitchell Management Yes For For Elect Director Dace Brown Stubbs Management Yes For Against Elect Director Paul C. Varga Management Yes For Against Elect Director James S. Welch, Jr. Management Yes For Against 2 Increase Authorized Common Stock Management Yes For Against Liberty Interactive Corporation Ticker LINTA Meeting Date Security ID 08-Aug-12 53071M104 CUSIP:53071M104 Proponent Votable Proposal Mgmt Rec Vote Instruction Authorize a New Class of Common Stock Management Yes For Against 2 Adjourn Meeting Management Yes For Against Elect Director Michael A. George Management Yes For For Elect Director Gregory B. Maffei Management Yes For For Elect Director M. Lavoy Robison Management Yes For For 4 Ratify Auditors Management Yes For For Liberty Media Corporation Ticker LMCA Meeting Date Security ID 08-Aug-12 N/A CUSIP:N/A Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Donne F. Fisher Management Yes For For Elect Director Gregory B. Maffei Management Yes For For Elect Director Andrea L. Wong Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Advisory Vote on Say on Pay Frequency Management Yes Three Years One Year 4 Approve Omnibus Stock Plan Management Yes For Against 5 Approve Non-Employee Director Omnibus Stock Plan Management Yes For Against 6 Ratify Auditors Management Yes For For Continental Resources, Inc. Ticker CLR Meeting Date Security ID 10-Aug-12 CUSIP:212015101 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Issue Shares in Connection with Acquisition Management Yes For For Wynn Resorts, Limited Ticker WYNN Meeting Date Security ID 02-Nov-12 CUSIP:983134107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Linda Chen Management Yes For For Elect Director Marc D. Schorr Management Yes For For Elect Director J. Edward (Ted) Virtue Management Yes For For Elect Director Elaine P. Wynn Management Yes For For 2 Amend Executive Incentive Bonus Plan Management Yes For For 3 Ratify Auditors Management Yes For For Glencore International plc Ticker GLEN Meeting Date Security ID 20-Nov-12 N/A CUSIP:N/A Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Approve Merger with Xstrata plc; Authorise Directors to Allot Equity Securities in Connection with the Merger Management Yes For For 2 Approve Change of Company Name to Glencore Xstrata plc Management Yes For For Authorise Issue of Equity with Pre-emptive Rights Management Yes For For Authorise Issue of Equity without Pre-emptive Rights Management Yes For For 4 Authorise Market Purchase of Ordinary Shares Management Yes For For 5 Ratify Auditors Management Yes For For The Madison Square Garden Company Ticker MSG Meeting Date Security ID 29-Nov-12 55826P100 CUSIP:55826P100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Richard D. Parsons Management Yes For For Elect Director Alan D. Schwartz Management Yes For For Elect Director Vincent Tese Management Yes For For 2 Ratify Auditors Management Yes For For Wynn Resorts, Limited Ticker WYNN Meeting Date Security ID 22-Feb-13 CUSIP:983134107 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Remove Director Kazuo Okada Management Yes For For 2 Adjourn Meeting Management Yes For For Leucadia National Corporation Ticker LUK Meeting Date Security ID 28-Feb-13 CUSIP:527288104 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Approve Acquisition OR Issue Shares in Connection with Acquisition Management Yes For For 2 Amend Securities Transfer Restrictions Management Yes For Against 3 Advisory Vote on Golden Parachutes Management Yes For Against 4 Adjourn Meeting Management Yes For Against Grupo Televisa S.A. Ticker TLEVISACPO Meeting Date Security ID 02-Apr-13 P4987V137 CUSIP:P4987V137 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Elect or Ratify Directors Representing Series L Shareholders Management Yes For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For Against 3 Elect or Ratify Directors Representing Series D Shareholders Management Yes For Against 4 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For Against 5 Approve Financial Statements and Statutory Reports as Required by Article 28 of Mexican Securities Law, Approve Financial Statements for Fiscal Year 2012; Approve Discharge of Directors, CEO and Board Committees Management Yes For For 6 Present Report on Compliance with Fiscal Obligations Management Yes For For 7 Approve Allocation of Income for Fiscal Year 2012 Management Yes For Against 8 Set Aggregate Nominal Amount for Share Repurchase and Receive Report on Board's Decision on Share Repurchase, Sale of Treasury Shares, and Share Plan Management Yes For For 9 Elect or Ratify Members of Board, Secretary and Other Officers Management Yes For Against 10 Elect or Ratify Members of Executive Committee Management Yes For Against 11 Elect or Ratify Chairman of Audit Committee and Corporate Practices Committee Management Yes For Against 12 Approve Remuneration of Board Members, Executive, Audit and Corporate Practices Committees, and Secretary Management Yes For For 13 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For For Lennar Corporation Ticker LEN Meeting Date Security ID 10-Apr-13 CUSIP:526057104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Irving Bolotin Management Yes For For Elect Director Steven L. Gerard Management Yes For For Elect Director Theron I. (Tig) Gilliam Management Yes For For Elect Director Sherrill W. Hudson Management Yes For For Elect Director R. Kirk Landon Management Yes For For Elect Director Sidney Lapidus Management Yes For For Elect Director Stuart A. Miller Management Yes For For Elect Director Jeffrey Sonnenfeld Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against 3 Ratify Auditors Management Yes For Yes Imperial Oil Limited Ticker IMOI Meeting Date Security ID 25-Apr-13 CUSIP:453038408 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For Elect Director K.T. (Krystyna) Hoeg Management Yes For For Elect Director R.M. (Richard) Kruger Management Yes For For Elect Director J.M. (Jack) Mintz Management Yes For For Elect Director D.S. (David) Sutherland Management Yes For For Elect Director S.D. (Sheelagh) Whittaker Management Yes For For Elect Director D.W. (Darren) Woods Management Yes For For Elect Director V.L. (Victor) Young Management Yes For For Sears Canada Inc. Ticker SCC Meeting Date Security ID 25-Apr-13 CUSIP:453038408 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director E. J. Bird Management Yes For Withhold Elect Director William C. Crowley Management Yes For Withhold Elect Director William R. Harker Management Yes For Withhold Elect Director R. Raja Khanna Management Yes For For Elect Director James McBurney Management Yes For For Elect Director Calvin McDonald Management Yes For Withhold Elect Director Deborah E. Rosati Management Yes For For Elect Director Donald C. Ross Management Yes For Withhold 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For BOK Financial Corporation Ticker BOKF Meeting Date Security ID 30-Apr-13 05561Q201 CUSIP:05561Q201 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Gregory S. Allen Management Yes For Withhold Elect Director Alan S. Armstrong Management Yes For For Elect Director C. Fred Ball, Jr. Management Yes For Withhold Elect Director Sharon J. Bell Management Yes For For Elect Director Peter C. Boylan, III Management Yes For For Elect Director Chester E. Cadieux, III Management Yes For For Elect Director Joseph W. Craft, III Management Yes For For Elect Director John W. Gibson Management Yes For For Elect Director David F. Griffin Management Yes For For Elect Director V. Burns Hargis Management Yes For For Elect Director Douglas D. Hawthorne Management Yes For For Elect Director E. Carey Joullian, IV Management Yes For For Elect Director George B. Kaiser Management Yes For Withhold Elect Director Robert J. LaFortune Management Yes For For Elect Director Stanley A. Lybarger Management Yes For Withhold Elect Director Steven J. Malcolm Management Yes For For Elect Director E.C. Richards Management Yes For For Elect Director John Richels Management Yes For For Elect Director Michael C. Turpen Management Yes For For Elect Director R. A. Walker Management Yes For For 2 Amend Executive Incentive Bonus Plan Management Yes For Against 3 Amend Omnibus Stock Plan Management Yes For Against 4 Ratify Auditors Management Yes For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For EchoStar Corporation Ticker SATS Meeting Date Security ID 01-May-13 CUSIP:278768106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director R. Stanton Dodge Management Yes For Withhold Elect Director Michael T. Dugan Management Yes For Withhold Elect Director Charles W. Ergen Management Yes For Withhold Elect Director Anthony M. Federico Management Yes For For Elect Director Pradman P. Kaul Management Yes For Withhold Elect Director Tom A. Ortolf Management Yes For For Elect Director C. Michael Schroeder Management Yes For For 2 Ratify Auditors Management Yes For For 3 Other Business Management Yes For Against Sears Holdings Corporation Ticker SHLD Meeting Date Security ID 01-May-13 CUSIP:812350106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Paul G. DePodesta Management Yes For For Elect Director William C. Kunkler, III Management Yes For For Elect Director Edward S. Lampert Management Yes For For Elect Director Steven T. Mnuchin Management Yes For For Elect Director Ann N. Reese Management Yes For For Elect Director Thomas J. Tisch Management Yes For For Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 2 Approve Omnibus Stock Plan Management Yes For For 3 Amend Executive Incentive Bonus Plan Management Yes For For 4 Ratify Auditors Management Yes For For Brookfield Residential Properties Inc. Ticker BRP Meeting Date Security ID 02-May-13 11283W104 CUSIP:11283W104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Bruce T. Lehman Management Yes For For Elect Director Patricia M. Newson Management Yes For For Elect Director Alan Norris Management Yes For For Elect Director Allan S. Olson Management Yes For For Elect Director Timothy R. Price Management Yes For For Elect Director David M. Sherman Management Yes For For Elect Director Robert L. Stelzl Management Yes For For Elect Director Michael D. Young Management Yes For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For Yes DISH Network Corporation Ticker DISH Meeting Date Security ID 02-May-13 25470M109 CUSIP:25470M109 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Joseph P. Clayton Management Yes For Withhold Elect Director James DeFranco Management Yes For Withhold Elect Director Cantey M. Ergen Management Yes For Withhold Elect Director Charles W. Ergen Management Yes For Withhold Elect Director Steven R. Goodbarn Management Yes For For Elect Director Gary S. Howard Management Yes For For Elect Director David K. Moskowitz Management Yes For Withhold Elect Director Tom A. Ortolf Management Yes For For Elect Director Carl E. Vogel Management Yes For Withhold 2 Ratify Auditors Management Yes For For 3 Amend Qualified Employee Stock Purchase Plan Management Yes For For Rouse Properties, Inc. Ticker RSE Meeting Date Security ID 03-May-13 CUSIP:779287101 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Jeffrey Blidner Management Yes For Withhold Elect Director Richard Clark Management Yes For Withhold Elect Director Christopher Haley Management Yes For For Elect Director Michael Hegarty Management Yes For For Elect Director Brian Kingston Management Yes For Withhold Elect Director David Kruth Management Yes For For Elect Director Michael Mullen Management Yes For For Elect Director Andrew Silberfein Management Yes For Withhold 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year 5 Amend Stock Ownership Limitations Management Yes For For 6 Amend Omnibus Stock Plan Management Yes For Against 7 Approve Executive Incentive Bonus Plan Management Yes For For Berkshire Hathaway Inc. Ticker BRK.B Meeting Date Security ID 04-May-13 CUSIP:084670702 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Warren E. Buffett Management Yes For For Elect Director Charles T. Munger Management Yes For For Elect Director Howard G. Buffett Management Yes For For Elect Director Stephen B. Burke Management Yes For For Elect Director Susan L. Decker Management Yes For For Elect Director William H. Gates III Management Yes For For Elect Director David S. Gottesman Management Yes For For Elect Director Charlotte Guyman Management Yes For For Elect Director Donald R. Keough Management Yes For For Elect Director Thomas S. Murphy Management Yes For For Elect Director Ronald L. Olson Management Yes For For Elect Director Walter Scott, Jr. Management Yes For For Elect Director Meryl B. Witmer Management Yes For For 2 Adopt Quantitative Goals for GHG and Other Air Emissions Share Holdger Yes Against For Danaher Corporation Ticker DHR Meeting Date Security ID 07-May-13 CUSIP:235851102 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Donald J. Ehrlich Management Yes For For Elect Director Linda Hefner Filler Management Yes For For Elect Director Teri List-Stoll Management Yes For For Elect Director Walter G. Lohr, Jr. Management Yes For For Elect Director Steven M. Rales Management Yes For For Elect Director John T. Schwieters Management Yes For For Elect Director Alan G. Spoon Management Yes For For 2 Ratify Auditors Management Yes For For 3 Amend Omnibus Stock Plan Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 5 Stock Retention/Holding Period Share Holder Yes Against For 6 Report on Political Contributions Share Holder Yes Against For Value Partners Group Ltd. Ticker Meeting Date Security ID 07-May-13 G93175100 CUSIP:G93175100 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports Management Yes For For 2 Declare Final Dividend and Special Dividend Management Yes For For Elect Cheah Cheng Hye as Executive Director Management Yes For For Elect Hung Yeuk Yan Renee as Executive Director Management Yes For For Elect Lee Siang Chin as Independent Non-Executive Director Management Yes For For 4 Authorize Board to Fix Directors' Remuneration Management Yes For For 5 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For 8 Authorize Reissuance of Repurchased Shares Management Yes For Against Wynn Resorts, Limited Ticker WYNN Meeting Date Security ID 07-May-13 CUSIP:983134107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Ray R. Irani Management Yes For Withhold Elect Director Alvin V. Shoemaker Management Yes For Withhold Elect Director D. Boone Wayson Management Yes For Withhold Elect Director Stephen A. Wynn Management Yes For For 2 Ratify Auditors Management Yes For For AutoNation, Inc. Ticker AN Meeting Date Security ID 08-May-13 05329W102 CUSIP:05329W102 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Mike Jackson Management Yes For For Elect Director Robert J. Brown Management Yes For For Elect Director Rick L. Burdick Management Yes For For Elect Director David B. Edelson Management Yes For For Elect Director Robert R. Grusky Management Yes For For Elect Director Michael Larson Management Yes For For Elect Director Michael E. Maroone Management Yes For For Elect Director Carlos A. Migoya Management Yes For For Elect Director G. Mike Mikan Management Yes For For Elect Director Alison H. Rosenthal Management Yes For For 2 Ratify Auditors Management Yes For For 3 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes Against For 4 Pro-rata Vesting of Equity Awards Share Holder Yes Against For 5 Report on Political Contributions Share Holder Yes Against For Equity LifeStyle Properties, Inc. Ticker ELS Meeting Date Security ID 08-May-13 29472R108 CUSIP:29472R108 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Philip Calian Management Yes For For Elect Director David Contis Management Yes For For Elect Director Thomas Dobrowski Management Yes For For Elect Director Thomas Heneghan Management Yes For For Elect Director Marguerite Nader Management Yes For For Elect Director Sheli Rosenberg Management Yes For For Elect Director Howard Walker Management Yes For For Elect Director Gary Waterman Management Yes For For Elect Director William Young Management Yes For For Elect Director Samuel Zell Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Report on Political Contributions and Lobbying Communications Share Holder Yes Against For Franco-Nevada Corporation Ticker FNV Meeting Date Security ID 08-May-13 CUSIP:351858105 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Pierre Lassonde Management Yes For For Elect Director David Harquail Management Yes For For Elect Director Derek W. Evans Management Yes For For Elect Director Graham Farquharson Management Yes For For Elect Director Louis Gignac Management Yes For For Elect Director Randall Oliphant Management Yes For For Elect Director David R. Peterson Management Yes For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For For Paramount Resources Ltd. Ticker POU Meeting Date Security ID 08-May-12 CUSIP:699320206 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Clayton Riddell Management Yes For For Elect Director John Gorman Management Yes For For Elect Director John Roy Management Yes For For Elect Director James Riddell Management Yes For For Elect Director Dirk Junge Management Yes For For Elect Director Bernhard Wylie Management Yes For For Elect Director James Bell Management Yes For For Elect Director David Knott Management Yes For For Elect Director Thomas Claugus Management Yes For For Elect Director Susan Riddell Rose Management Yes For For 2 Ratify Ernst & Young LLP as Auditors Management Yes For For 3 Amend By-Laws Management Yes For For Philip Morris International Inc. Ticker PM Meeting Date Security ID 08-May-13 CUSIP:718172109 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Harold Brown Management Yes For For Elect Director Mathis Cabiallavetta Management Yes For For Elect Director Andre Calantzopoulos Management Yes For For Elect Director Louis C. Camilleri Management Yes For For Elect Director J. Dudley Fishburn Management Yes For For Elect Director Jennifer Li Management Yes For For Elect Director Graham Mackay Management Yes For For Elect Director Sergio Marchionne Management Yes For For Elect Director Kalpana Morparia Management Yes For For Elect DirectorLucio A. Noto Management Yes For For Elect Director Robert B. Polet Management Yes For For Elect Director Carlos Slim Helu Management Yes For For Elect Director Stephen M. Wolf Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Sotheby's Ticker BID Meeting Date Security ID 08-May-13 CUSIP:835898107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director John M. Angelo Management Yes For For Elect Director Steven B. Dodge Management Yes For For Elect Director The Duke of Devonshire Management Yes For For Elect Director Daniel Meyer Management Yes For For Elect Director Allen Questrom Management Yes For For Elect Director William F. Ruprecht Management Yes For For Elect Director Marsha E. Simms Management Yes For For Elect Director Michael I. Sovern Management Yes For For Elect Director Robert S. Taubman Management Yes For For Elect Director Diana L. Taylor Management Yes For For Elect Director Dennis M. Weibling Management Yes For For 2 Ratify Auditors Management Yes For For 3 Amend Restricted Stock Plan Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against Brookfield Asset Management Inc. Ticker BAM.A Meeting Date Security ID 09-May-13 CUSIP:112585104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Marcel R. Coutu Management Yes For For Elect Director Maureen Kempston Darkes Management Yes For For Elect Director Lance Liebman Management Yes For For Elect Director Frank J. McKenna Management Yes For For Elect Director Youssef A. Nasr Management Yes For For Elect Director James A. Pattison Management Yes For For Elect Director Seek Ngee Huat Management Yes For For Elect Director Diana L. Taylor Management Yes For For 2 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For For Calloway Real Estate Investment Trust Ticker CWT.UN Meeting Date Security ID 09-May-13 CUSIP:131253205 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Fix Number of Trustees at Not More Than Seven Management Yes For For Elect Trustee Huw Thomas Management Yes For For Elect Trustee Jamie McVicar Management Yes For For Elect Trustee Kevin Pshebniski Management Yes For For Elect Trustee Michael Young Management Yes For For Elect Trustee Garry Foster Management Yes For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management Yes For For 4 Amend Deferred Unit Plan Management Yes For For 5 Approve Deloitte LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 6 Advisory Vote on Executive Compensation Approach Management Yes For For Onex Corporation Ticker OCX Meeting Date Security ID 10-May-12 68272K103 CUSIP:68272K103 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Ratify PricewaterhouseCoopers LLP as Auditors Management Yes For For 2 Authorize Board to Fix Remuneration of Auditors Management Yes For For Elect Director William A. Etherington Management Yes For For Elect Director Peter C. Godsoe Management Yes For For Elect Director Serge Gouin Management Yes For For Elect Director Arni C. Thorsteinson Management Yes For For 4 Amend Stock Option Plan Management Yes For Against General Growth Properties, Inc. Ticker GGP Meeting Date Security ID 10-May-13 CUSIP:370023103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Richard B. Clark Management Yes For For Elect Director Mary Lou Fiala Management Yes For For Elect Director J. Bruce Flatt Management Yes For For Elect Director John K. Haley Management Yes For For Elect Director Cyrus Madon Management Yes For For Elect Director Sandeep Mathrani Management Yes For For Elect Director David J. Neithercut Management Yes For For Elect Director Mark R. Patterson Management Yes For For Elect Director John G. Schreiber Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Discovery Communications, Inc. DISCA Meeting Date Security ID 15-May-12 25470F104 CUSIP:25470F104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Paul A. Gould Management Yes For Withhold Elect Director John S. Hendricks Management Yes For Withhold Elect Director M. LaVoy Robison Management Yes For For 2 Ratify Auditors Management Yes For For 3 Approve Omnibus Stock Plan Management Yes For Against Sears Hometown and Outlet Stores, Inc. Ticker SHOS Meeting Date Security ID 14-May-13 CUSIP:812362101 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director E.J. Bird Management Yes For Withhold Elect Director Jeffrey Flug Management Yes For For Elect Director James F. Gooch Management Yes For For Elect Director William R. Harker Management Yes For Withhold Elect Director W. Bruce Johnson Management Yes For Withhold Elect Director Elizabeth Darst Leykum Management Yes For Withhold Elect Director Josephine Linden Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year 4 Approve Executive Incentive Bonus Plan Management Yes For Against 5 Approve Omnibus Stock Plan Management Yes For Against 6 Ratify Auditors Management Yes For For The Howard Hughes Corporation Ticker HHC Meeting Date Security ID 14-May-13 44267D107 CUSIP:44267D107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director William A. Ackman Management Yes For For Elect Director Adam Flatto Management Yes For For Elect Director Jeffrey Furber Management Yes For For Elect Director Gary Krow Management Yes For For Elect Director Allen Model Management Yes For For Elect Director R. Scot Sellers Management Yes For For Elect Director Steven Shepsman Management Yes For For Elect Director Burton M. Tansky Management Yes For For Elect Director Mary Ann Tighe Management Yes For For Elect Director David R. Weinreb Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For Burger King Worldwide, Inc. Ticker BKW Meeting Date Security ID 15-May-13 44267D107 CUSIP:121220107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Bernardo Hees Management Yes For Withhold Elect Director Alexandre Behring Management Yes For Withhold Elect Director Martin E. Franklin Management Yes For For Elect Director Paul J. Fribourg Management Yes For For Elect Director Alan C. Parker Management Yes For For Elect Director Carlos Alberto R. Sicupira Management Yes For Withhold Elect Director Marcel Herrmann Telles Management Yes For Withhold Elect Director Alexandre Van Damme Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year 4 Ratify Auditors Management Yes For For 5 Amend Omnibus Stock Plan Management Yes For Against Colfax Corporation Ticker CFX Meeting Date Security ID 16-May-13 CUSIP:194014106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Mitchell P. Rales Management Yes For For Elect Director Steven E. Simms Management Yes For For Elect Director Clay H. Kiefaber Management Yes For For Elect Director Patrick W. Allender Management Yes For For Elect Director Thomas S. Gayner Management Yes For For Elect Director Rhonda L. Jordan Management Yes For For Elect Director San W. Orr, III Management Yes For For Elect Director A. Clayton Perfall Management Yes For For Elect Director Rajiv Vinnakota Management Yes For For 2 Ratify Auditors Management Yes For For Dundee Corporation Ticker DC-A Meeting Date Security ID 07-Jun-12 00164V103 CUSIP:00164V103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Normand Beauchamp Management Yes For Yes Elect Director Michael Cooper Management Yes For For Elect Director David Goodman Management Yes For For Elect Director Jonathan C. Goodman Management Yes For For Elect Director Ned Goodman Management Yes For For Elect Director Harold P. (Sonny) Gordon Management Yes For For Elect Director Ellis Jacob Management Yes For For Elect Director Frederick H. Lowy Management Yes For For Elect Director Garth A. C. MacRae Management Yes For For Elect Director Robert McLeish Management Yes For For Elect Director A. Murray Sinclair Management Yes For For Elect Director Jeremy Soames Management Yes For For Elect Director K. Barry Sparks Management Yes For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For 3 Approve Reorganization/Restructuring Plan Management Yes For For Glencore Xstrata plc Ticker GLEN Meeting Date Security ID 16-May-13 N/A CUSIP:N/A Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports Management Yes For For 2 Approve Final Dividend Management Yes For For Re-elect Ivan Glasenberg as Director Management Yes For For Re-elect Anthony Hayward as Director Management Yes For For Re-elect Leonhard Fischer as Director Management Yes For For Re-elect William Macaulay as Director Management Yes For Against Subject to the Merger Becoming Effective, Elect Sir John Bond as Director Management Yes For Abstain Subject to the Merger Becoming Effective, Elect Sir Steve Robson as Director Management Yes For Against Subject to the Merger Becoming Effective, Elect Ian Strachan as Director Management Yes For For Subject to the Merger Becoming Effective, Elect Con Fauconnier as Director Management Yes For Abstain Subject to the Merger Becoming Effective, Elect Peter Hooley as Director Management Yes For For Subject to the Merger Not Becoming Effective, Re-elect Simon Murray as Director Management Yes For Abstain Subject to the Merger Not Becoming Effective, Re-elect Steven Kalmin as Director Management Yes For Abstain Subject to the Merger Not Becoming Effective, Re-elect Peter Coates as Director Management Yes For Abstain Subject to the Merger Not Becoming Effective, Re-elect Li Ning as Director Management Yes For Abstain 5 Approve Remuneration Report Management Yes For Against 6 Reappoint Deloitte LLP as Auditors Management Yes For For 7 Authorise the Audit Committee to Fix Remuneration of Auditors Management Yes For For 8 Authorise Issue of Equity with Pre-emptive Rights Management Yes For For 9 Authorise Issue of Equity without Pre-emptive Rights Management Yes For For 10 Authorise Market Purchase of Ordinary Shares Management Yes For For McEwen Mining Inc. Ticker MUX Meeting Date Security ID 16-May-13 58039P107 CUSIP:58039P107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Robert R. McEwen Management Yes For For Elect Director Michele L. Ashby Management Yes For For Elect Director Leanne M. Baker Management Yes For Withhold Elect Director Donald R.M. Quick Management Yes For For Elect Director Michael L. Stein Management Yes For For Elect Director Allen V. Ambrose Management Yes For Withhold Elect DirectorRichard. W. Brissenden Management Yes For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Ratify Auditors Management Yes For For J. C. Penney Company, Inc. Ticker JCP Meeting Date Security ID 17-May-13 CUSIP:708160106 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director William A. Ackman Management Yes For For Elect Director Colleen C. Barrett Management Yes For For Elect Director Thomas J. Engibous Management Yes For For Elect Director Kent B. Foster Management Yes For For Elect Director Geraldine B. Laybourne Management Yes For For Elect Director Leonard H. Roberts Management Yes For For Elect Director Steven Roth Management Yes For For Elect Director Javier G. Teruel Management Yes For For Elect Director R. Gerald Turner Management Yes For For Elect Director Myron E. Ullman, III Management Yes For For Elect Director Mary Beth West Management Yes For For Ratify Auditors Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Watsco, Inc. Ticker WSO Meeting Date Security ID 20-May-13 CUSIP:942622200 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Elect Director David C. Darnell Management Yes For Withhold Virtus Investment Partners, Inc. Ticker VRTS Meeting Date Security ID 07-Jun-11 57636Q104 CUSIP:57636Q104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director James R. Baio Management Yes For For Elect Director Susan S. Fleming Management Yes For For Elect Director Russel C. Robertson Management Yes For For 2 Ratify Auditors Management Yes For For Ascent Capital Group, Inc. Ticker ASCMA Meeting Date Security ID 22-May-13 CUSIP:043632108 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Elect Director Philip J. Holthouse Management Yes For Withhold 2 Ratify Auditors Management Yes For For 3 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Yes Against For WPX Energy, Inc. Ticker WPX Meeting Date Security ID 22-May-13 CUSIP:471109108 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director John A. Carrig Management Yes For For Elect Director Henry E. Lentz Management Yes For For Elect Director William G. Lowrie Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 3 Advisory Vote on Say on Pay Frequency Management Yes One Year One Year 4 Approve Omnibus Stock Plan Management Yes For For 5 Ratify Auditors Management Yes For For Continental Resources, Inc. Ticker CLR Meeting Date Security ID 23-May-13 CUSIP:212015101 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Harold G. Hamm Management Yes For Withhold Elect Director John T. McNabb, II Management Yes For Withhold Elect Director David L. Boren Management Yes For Withhold 2 Approve Omnibus Stock Plan Management Yes For For 3 Ratify Auditors Management Yes For For L Brands, Inc. Ticker LTD Meeting Date Security ID 23-May-13 CUSIP:501797104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Dennis S. Hersch Management Yes For For Elect Director David T. Kollat Management Yes For For Elect Director William R. Loomis, Jr. Management Yes For For 2 Elect Director Leslie H. Wexner Management Yes For For 3 Ratify Auditors Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 5 Declassify the Board of Directors Management Yes For For 6 Pro-rata Vesting of Equity Plans Share Holder Yes Against For The Wendy's Company Ticker WEN Meeting Date Security ID 23-May-13 95058W100 CUSIP:95058W100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Nelson Peltz Management Yes For For Elect Director Peter W. May Management Yes For For Elect Director Emil J. Brolick Management Yes For For Elect Director Clive Chajet Management Yes For For Elect Director Edward P. Garden Management Yes For Withhold Elect Director Janet Hill Management Yes For For Elect Director Joseph A. Levato Management Yes For For Elect Director J. Randolph Lewis Management Yes For For Elect Director Peter H. Rothschild Management Yes For For Elect Director David E. Schwab, II Management Yes For For Elect Director Roland C. Smith Management Yes For For Elect Director Raymond S. Troubh Management Yes For For Elect Director Jack G. Wasserman Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Pro-rata Vesting of Equity Plans Share Holder Yes Against For Vornado Realty Trust Ticker VNO Meeting Date Security ID 23-May-13 CUSIP:929042109 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Candace K. Beinecke Management Yes For Withhold Elect Director Robert P. Kogod Management Yes For Withhold Elect Director David Mandelbaum Management Yes For Withhold Elect Director Richard R. West Management Yes For Withhold 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 4 Require a Majority Vote for the Election of Directors Share Holder Yes Against For 5 Require Independent Board Chairman Share Holder Yes Against For 6 Declassify the Board of Directors Share Holder Yes Against For DreamWorks Animation SKG, Inc. Ticker DWA Meeting Date Security ID 29-May-13 26153C103 CUSIP:26153C103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Jeffrey Katzenberg Management Yes For Withhold Elect Director Lewis W. Coleman Management Yes For For Elect Director Harry Brittenham Management Yes For Withhold Elect Director Thomas E. Freston Management Yes For For Elect Director Lucian Grainge Management Yes For For Elect Director Mellody Hobson Management Yes For For Elect Director Jason Kilar Management Yes For For Elect Director Michael Montgomery Management Yes For For 2 Ratify Auditors Management Yes For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against 4 Approve Executive Incentive Bonus Plan Management Yes For For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes Against For Jarden Corporation Ticker JAH Meeting Date Security ID 30-May-13 CUSIP:471109108 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Ian G. H. Ashken Management Yes For For Elect Director William P. Lauder Management Yes For For Elect Director Robert L. Wood Management Yes For For 2 Approve Omnibus Stock Plan Management Yes For Against 3 Approve Qualified Employee Stock Purchase Plan Management Yes For For 4 Ratify Auditors Management Yes For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For 6 Declassify the Board of Directors Share Holder Yes Against For Valhi, Inc. Ticker VHI Meeting Date Security ID 30-May-13 CUSIP:918905100 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Thomas E. Barry Management Yes For For Elect Director Norman S. Edelcup Management Yes For For Elect Director W. Hayden McIlroy Management Yes For For Elect Director Harold C. Simmons Management Yes For Withhold Elect Director Steven L. Watson Management Yes For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Liberty Interactive Corporation Ticker LINTA Meeting Date Security ID 08-Aug-12 53071M104 CUSIP:53071M104 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director John C. Malone Management Yes For For Elect Director John C. Malone Management Yes For For Elect Director M. Ian G. Gilchrist Management Yes For Withhold Elect Director M. Ian G. Gilchrist Management Yes For Withhold Elect Director Andrea L. Wong Management Yes For Withhold Elect Director Andrea L. Wong Management Yes For Withhold Approve Omnibus Stock Plan Management Yes For Against Approve Omnibus Stock Plan Management Yes For Against Ratify Auditors Management Yes For For Ratify Auditors Management Yes For For Liberty Media Corporation Ticker LMCA Meeting Date Security ID 04-Jun-13 N/A CUSIP:N/A Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director John C. Malone Management Yes For For Elect Director Robert R. Bennett Management Yes For For Elect Director M. Ian G. Gilchrist Management Yes For Withhold 2 Approve Omnibus Stock Plan Management Yes For Against 3 Approve Non-Employee Director Omnibus Stock Plan Management Yes For Against 4 Ratify Auditors Management Yes For For Las Vegas Sands Corp. Ticker LVS Meeting Date Security ID 05-Jun-13 00164V103 CUSIP:00164V103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Sheldon G. Adelson Management Yes For For Elect Director Irwin Chafetz Management Yes For For Elect Director Victor Chaltiel Management Yes For For Elect Director Charles A. Koppelman Management Yes For For 2 Amend Omnibus Stock Plan Management Yes For For 3 Amend Executive Incentive Bonus Plan Management Yes For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against Penn West Petroleum Ltd. Ticker PWT Meeting Date Security ID 05-Jun-13 CUSIP:707887105 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Ratify KPMG LLP as Auditors Management Yes For For Elect Director James E. Allard Management Yes For For Elect Director George H. Brookman Management Yes For For Elect Director Gillian H. Denham Management Yes For For Elect Director Richard L. George Management Yes For For Elect Director Daryl H. Gilbert Management Yes For For Elect Director Allan P. Markin Management Yes For For Elect Director Murray R. Nunns Management Yes For For Elect Director Frank Potter Management Yes For For Elect Director Jack Schanck Management Yes For For Elect Director James C. Smith Management Yes For For Elect Director Jay W. Thornton Management Yes For For 3 Advisory Vote on Executive Compensation Approach Management Yes For For 4 Re-approve Stock Option Plan Management Yes For For 5 Amend Stock Option Plan Management Yes For For 6 Approve Advance Notice Policy Management Yes For For Tourmaline Oil Corp. Ticker TOU Meeting Date Security ID 05-Jun-13 89156V106 CUSIP:89156V106 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Fix Number of Directors at Eleven Management Yes For For Elect Director Michael L. Rose Management Yes For For Elect Director Phillip A. Lamoreaux Management Yes For For Elect Director William D. Armstrong Management Yes For For Elect Director Andrew B. MacDonald Management Yes For For Elect Director Lee A. Baker Management Yes For For Elect Director Clayton H. Riddell Management Yes For For Elect Director Robert W. Blakely Management Yes For For Elect Director Brian G. Robinson Management Yes For For Elect Director John W. Elick Management Yes For For Elect Director Robert N. Yurkovich Management Yes For For Elect Director Kevin J. Keenan Management Yes For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For AMC Networks Inc. Ticker AMCX Meeting Date Security ID 05-Jun-12 00164V103 CUSIP:00164V103 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Neil M. Ashe Management Yes For For Elect Director Alan D. Schwartz Management Yes For Withhold Elect Director Leonard Tow Management Yes For For Elect Director Carl E. Vogel Management Yes For For Elect Director Robert C. Wright Management Yes For For 2 Ratify Auditors Management Yes For For Google Inc. Ticker GOOG Meeting Date Security ID 06-Jun-13 38259P508 CUSIP:38259P508 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Larry Page Management Yes For For Elect Director Sergey Brin Management Yes For For Elect Director Eric E. Schmidt Management Yes For For Elect Director L. John Doerr Management Yes For For Elect Director Diane B. Greene Management Yes For For Elect Director John L. Hennessy Management Yes For For Elect Director Ann Mather Management Yes For For Elect Director Paul S. Otellini Management Yes For For Elect Director K. Ram Shriram Management Yes For For Elect Director Shirley M. Tilghman Management Yes For For 2 Ratify Auditors Management Yes For For 3 Report on Reducing Lead Battery Health Hazards Share Holder Yes Against For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Share Holder Yes Against For 5 Stock Retention/Holding Period Share Holder Yes Against For 6 Adopt Policy on Succession Planning Share Holder Yes Against For Starz Ticker STRZA Meeting Date Security ID 06-Jun-13 N/A CUSIP:N/A Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Gregory B. Maffei Management Yes For Withhold Elect Director Irving L. Azoff Management Yes For For Elect Director Susan M. Lyne Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For Against 3 Advisory Vote on Say on Pay Frequency Management Yes Three Years One Year 4 Amend Charter to Recapitalize the Company by Deleting Provisions Relating to the Company's Capital and Starz Tracking Stock Groups Management Yes For For 5 Authorize a New Class of Common Stock Management Yes For For 6 Reclassify Each Share of Each Series of the Company's Existing Liberty Capital Common Stock Into One Share of the Corresponding Series of the Company's Common Stock Management Yes For For 7 Amend Charter to Make Certain Conforming Changes that Will be Necessary as a Result of the Charter Proposals Management Yes For For 8 Ratify Auditors Management Yes For For Forest City Enterprises, Inc. Ticker FCE.A Meeting Date Security ID 13-Jun-13 CUSIP:345550107 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Arthur F. Anton Management Yes For For Elect Director Scott S. Cowen Management Yes For For Elect Director Michael P. Esposito, Jr Management Yes For For Elect Director Stan Ross Management Yes For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Amend Executive Incentive Bonus Plan Management Yes For For Amend Executive Incentive Bonus Plan Management Yes For For 4 Amend Omnibus Stock Plan Management Yes For Against 5 Ratify Auditors Management Yes For For JZ Capital Partners Limited Ticker JZCP Meeting Date Security ID 24-Jun-13 G5216J134 CUSIP:G5216J134 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Accept Financial Statements and Statutory Reports Management Yes For For 2 Reappoint Ernst & Young LLP as Auditors Management Yes For For 3 Authorise Board to Fix Remuneration of Auditors Management Yes For For 4 Approve Remuneration Report Management Yes For For Reelect David Macfarlane as Director Management Yes For For Reelect James Jordan as Director Management Yes For For 6 Approve Share Repurchase Program Management Yes For For 7 Adopt New Articles of Incorporation Management Yes For For IAC/InterActiveCorp Ticker IACI Meeting Date Security ID 20-Jun-12 44919P508 CUSIP:44919P508 Proponent Votable Proposal Mgmt Rec Vote Instruction Elect Director Gregory R. Blatt Management Yes For For Elect Director Edgar Bronfman, Jr. Management Yes For For Elect Director Chelsea Clinton Management Yes For For Elect Director Sonali De Rycker Management Yes For For Elect Director Barry Diller Management Yes For For Elect Director Michael D. Eisner Management Yes For For Elect Director Victor A. Kaufman Management Yes For For Elect Director Donald R. Keough Management Yes For For Elect Director Bryan Lourd Management Yes For For Elect Director Arthur C. Martinez Management Yes For For Elect Director David Rosenblatt Management Yes For For Elect Director Alan G. Spoon Management Yes For For Elect Director Alexander von Furstenberg Management Yes For For Elect Director Richard F. Zannino Management Yes For For 2 Approve Omnibus Stock Plan Management Yes For Against 3 Ratify Auditors Management Yes For For Beijing Capital International Airport Co., Ltd. Ticker Meeting Date Security ID 28-Jun-13 Y07717104 CUSIP:Y07717104 Proponent Votable Proposal Mgmt Rec Vote Instruction 1 Approve Report of the Board of Directors Management Yes For For 2 Approve Report of the Supervisory Committee Management Yes For For 3 Accept Financial Statements and Statutory Reports Management Yes For For 4 Approve Profit Appropriation Proposal Management Yes For For 5 Reappoint PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers as Company's PRC and International Auditors, Respectively and Authorize Board to Fix Their Remuneration Management Yes For For 6 Amend Articles of Association Management Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date July 22, 2013 * Print the name and title of each signing officer under his or her signature.
